DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority - 35 U.S.C. 120
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62687065, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Application ‘065 (US provisional application 62687065) describes a stuffed animal style pouch designed to conceal a bag of IV medication (specification filed 19 June 2018, p. 1), comprising a stuffed animal body, mesh fabric, elastic cording, ½ inch grommet, 1 in grommet and S hook (p. 2). Application ‘065 further discloses that the pouch is used by placing the IV bag in a mesh pocket (p. 3, How To Use The Invention). 
However, Application ‘065 does not disclose a backless cover, whereby a backless configuration of the backless cover facilitates access to the medical equipment. Application ‘065 also does not disclose two gripping arms spaced apart along and extending from the periphery. Instead, Application ‘065 describes a mesh backing (p 2, … and the (2) mesh fabric is sewn as a pocket on the back). 

The disclosure of the prior-filed application, Application No. 16543073, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Application ‘073 (US application 16543073, published as Casano; Ella Kathleen US 20200146933 A1) describes a therapeutic pouch for concealing an intravenous therapy dispenser (¶ [0002], [0020], FIGS. 1 through 6 … therapeutic pouch 10). However, Application ‘073 does not disclose a backless cover or two gripping arms, and instead describes a pouch comprising a mesh backing (¶ [0023], a visibility material … extending from a first edge 31 of the front portion to an opposing second edge 32 of the front portion, forming a visibility pouch 14 to restrain and secure the IV bag 24 housed in the cavity). 

Claim Objections
In claim 8, the language “… the front and the [[front]] rear surfaces facing opposing relative directions …” should be changed for clarity.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 calls for “A backless cover for concealing medical equipment with a comfort object, comprising: …” The body of the claim does not mention a comfort object, and at most describes front and rear surfaces, a periphery and a loop. This language should be revised to specify how the comfort object is incorporated in the cover or how the comfort object interacts with the cover. 
Claim 9 calls for “…urging the two gripping arms to selectively engage the IV fluid bag …” There is insufficient antecedent basis for this limitation in the claim. Only claims 4-6 and 8 describe gripping arms, and claim 1 does not depend on these claims. 
Claims 2-7 are rejected for depending on a rejected parent claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Frasier-Scott; Karen Frances (US 20080139076 A1).
Regarding claim 1, Frasier-Scott discloses a backless cover for concealing medical equipment with a comfort object (¶ [0002], [0014], [0041], intravenous fluid bag cover 10), comprising: 
a front surface (¶ [0043] front surface 150); 
having three-dimensional contours (¶ [0047] Another embodiment of the cover 250, shown in FIG. 5, is a pre-molded material, or an embossed material, having a representation of a familiar object or figure such as an animal, a religious symbol, a vehicle, or cartoon character); 
a rear surface defining an equipment cavity for at least partially receiving medical equipment (Figs. 2, 10B, 11, cover 130 defines a concave inner or rear surface that accommodates intravenous fluid bag 50); 
the front and the rear surfaces facing opposing relative directions (¶ [0043] The front surface 150, positioned directly in front of a side of the UV bag 50 opposite to the flat side of the IV bag having the information on the contents of the bag 10, is decorated to direct attention from the intravenous fluid bag 50); 
a periphery interfacing the front and the rear surfaces (¶ [0042], at least one side panel 160; ¶ [0043], both the right and left edges 160 are rounded and molded to conform to the shape of the bag it covers); and 
a loop extending upwardly from an upper portion of the periphery (¶ [0056], a cloth hanger affixed to the top of the cover … a hole punched into the top of the cover 10 that is large enough for insertion of the hook 120 found at the top of the intravenous pole 90); 
whereby a backless configuration of the backless cover facilitates access to the medical equipment (¶ [0042], The bag cover 10 must be easy to install on the bag 50 without hiding the information on the bag 50). 
Frasier-Scott teaches the invention substantially as claimed by Applicant but does not teach all the claimed features in a single embodiment. This rejection modifies the embodiment of Fig. 5 by forming the comfort object as an embossed shape and punching a hole in the top of the periphery (¶ [0056], a hole punched into the top of the cover 10 that is large enough for insertion of the hook 120 found at the top of the intravenous pole 90). A skilled artisan would have been able to modify the embodiment of Fig. 5 with the embossed shape and hole by forming cover 10 from an elastomeric material, embossing a familiar shape, and also punching a hole in the cover. One would be motivated to modify Frasier-Scott with these changes in order to construct a plastic cover with conventional techniques. That is, embossing and punching the cover will reduce its manufacturing costs by assembling it as a monolithic piece. 

Regarding claims 2, 3 and 7, Frasier-Scott discloses a backless cover wherein the three-dimensional contours define a comfort object (¶ [0047] a representation of a familiar object or figure such as an animal, a religious symbol, a vehicle, or cartoon character; ¶ [0060], The embellishment of the cover makes it a piece of art or a toy-like item designed by the patient which provides a very familiar object to be placed in the hospital room); 
the front and the rear surfaces are made of medical grade plastic (¶ [0041], one embodiment of the intravenous fluid bag cover 130, shown in FIG. 3, is a one-piece moldable elastomeric material, such as styrene plastic, which can be sterilized by UV radiation); 
the periphery and the three-dimensional contours define the equipment cavity (Figs. 2, 10B, 11, cover 130 defines a concave inner or rear surface configured to accommodate intravenous fluid bag 50). 
Claims 4-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Frasier-Scott; Karen Frances (US 20080139076 A1) in view of Gitelman; Bruce J. et al. (US 6572063 B1).
Regarding claim 8, Frasier-Scott discloses backless cover for concealing an intravenous (IV) fluid bag with a comfort object (¶ [0002], [0014], [0041], intravenous fluid bag cover 10), comprising: 
a front surface (¶ [0043] front surface 150); 
made of medical grade plastic (¶ [0041], one embodiment of the intravenous fluid bag cover 130, shown in FIG. 3, is a one-piece moldable elastomeric material, such as styrene plastic, which can be sterilized by UV radiation);
having three-dimensional contours that define a comfort object (¶ [0047] Another embodiment of the cover 250, shown in FIG. 5, is a pre-molded material, or an embossed material, having a representation of a familiar object or figure such as an animal, a religious symbol, a vehicle, or cartoon character);
a rear surface made of medical grade plastic, the three-dimensional contours defining an equipment cavity along the rear surface (Figs. 2, 10B, 11, cover 130 defines a concave inner or rear surface configured to accommodate intravenous fluid bag 50);
the equipment cavity dimensioned to partially receive the IV fluid bag (¶ [0042], The bag cover 10 must be easy to install on the bag 50 without hiding the information on the bag 50);  
the front and the front surfaces facing opposing relative directions (¶ [0043] The front surface 150, positioned directly in front of a side of the UV bag 50 opposite to the flat side of the IV bag having the information on the contents of the bag 10, is decorated to direct attention from the intravenous fluid bag 50);
a periphery interfacing the front and the rear surfaces (¶ [0042], at least one side panel 160; ¶ [0043], both the right and left edges 160 are rounded and molded to conform to the shape of the bag it covers);
a loop extending upwardly from an upper portion of the periphery (¶ [0056], a cloth hanger affixed to the top of the cover … a hole punched into the top of the cover 10 that is large enough for insertion of the hook 120 found at the top of the intravenous pole 90); 
whereby a backless configuration of the backless cover facilitates access to the IV fluid bag (¶ [0042], The bag cover 10 must be easy to install on the bag 50 without hiding the information on the bag 50). 
Frasier-Scott teaches the invention substantially as claimed by Applicant but does not explicitly disclose two gripping arms. Gitelman discloses a bracket for removably supporting a dental floss container (col. 1, lines 5-10; col. 3, lines 10-20, bracket 1), comprising: 
front and rear surfaces (col. 3, lines 20-25, Back wall 5 includes front and rear surfaces 11 and 12 respectively); 
made of plastic (col. 3, lines 15-20, bracket 1 is an integral one-piece member preferably formed of a plastic material); 
an equipment cavity defined along the rear surface, the equipment cavity dimensioned to partially receive an accessory (col. 3, lines 10-15, Bracket 1 is intended to removably mount a dental floss container indicated generally at 2, on a supporting surface 3 as shown in FIG. 2);
a periphery interfacing the front and the rear surfaces and two gripping arms spaced apart along and extending from the periphery (col. 3, lines 15-20, Bracket 1 includes a back wall 5, a pair of spaced sidewalls 6 which terminate in inwardly turned end flanges 7). 
Gitelman retains an accessory with integrally formed extensions of a cover (col. 4, lines 10-15, Container 2 is securely retained within bracket 1 by its mounting in slide channels 17 between ribs 15 and end flanges 7). One would be motivated to modify Frasier-Scott with Gitelman’s gripping arms since Frasier-Scott calls for multiple alternative structures that retain an IV bag (¶ [0055] In yet another embodiment, the cover can be attached to the intravenous fluid bag 50 by means of one or more strips 460 of a double-sticky adhesive or a Velcro-like material with hooks and loops; ¶ [0056] a cloth hanger … straps attached to the sides of the cover that can be tied to the intravenous fluid bag 50, or metal clips that can be attached to the cover and clip to the edges of the intravenous fluid bag 50). A skilled artisan would have been able to modify Frasier-Scott with Gitelman’s gripping arms by adding flanges to Frasier-Scott’s periphery when molding the cover. Therefore, it would have been obvious to modify Frasier-Scott with Gitelman’s gripping arms in order to retain a container with a known structure. 

Regarding claim 9, Frasier-Scott discloses a method of comforting an individual disturbed by an intravenous fluid bag (¶ [0035], an apparatus and method for covering intravenous … fluid bags), the method comprising: 
providing the backless cover for concealing an intravenous (IV) fluid bag with a comfort object of claim 1 (¶ [0041] intravenous fluid bag cover 10); 
engaging the loop with a pole associated with the IV fluid bag (¶ [0042], The positioning means typically attaches the cover 10 to the hooks 120 of the pole 90 or to the front surface of the bag 50 opposite the information side of the IV bag);  
receiving a portion of the IV fluid bag in the equipment cavity (¶ [0043] The front surface 150, positioned directly in front of a side of the UV bag 50 opposite to the flat side of the IV bag having the information on the contents of the bag 10);  and 
selectively engaging the IV fluid bag so that the comfort object is at a desired elevation relative to the IV fluid bag (¶ [0044] The face or front surface 150 of the cover 10 can be configured in any number of ways, as long as it covers enough surface area on the front of the intravenous fluid bag 50 to prevent the patient's direct observation of the contents of the bag).
Frasier-Scott does not explicitly disclose two gripping arms. Gitelman discloses a bracket for removably supporting a dental floss container (col. 1, lines 5-10; col. 3, lines 10-20, bracket 1), comprising two gripping arms that are urged to selectively engage an accessory (col. 3, lines 10-15, Bracket 1 is intended to removably mount a dental floss container indicated generally at 2; col. 3, lines 15-20, Bracket 1 includes a back wall 5, a pair of spaced sidewalls 6 which terminate in inwardly turned end flanges 7). 
Gitelman retains a container with a known structure which can be incorporated into Frasier-Scott’s monolithic plastic cover. Regarding the rationale and motivation to modify Frasier-Scott with Gitelman’s gripping arms, see the discussion of claim 8 above.  

Regarding claims 4 and 5, Frasier-Scott lacks two gripping arms. Gitelman discloses a cover comprising two gripping arms spaced apart along and extending from a periphery, wherein the two gripping arms are opposed to each other (col. 3, lines 15-20, Bracket 1 includes a back wall 5, a pair of spaced sidewalls 6 which terminate in inwardly turned end flanges 7).
Gitelman retains a container with a known structure which can be incorporated into Frasier-Scott’s integrally formed cover. Regarding the rationale and motivation to modify Frasier-Scott with Gitelman’s gripping arms, see the discussion of claim 8 above.  

Regarding claim 6, Frasier-Scott lacks gripping arms. Gitelman discloses a pair of gripping arms (col. 3, lines 15-20, end flanges 7).
Regarding the limitation of the two gripping arms being elasticized, Frasier-Scott constructs the cover from an elastic material (¶ [0014], The cover is of one-piece construction comprised of a moldable elastomeric material; ¶ [0041], a one-piece moldable elastomeric material, such as styrene plastic; ¶ [0053] In another embodiment the cover 10 is made of a single, molded elastomeric unit). Therefore, the modified cover will include two gripping arms that comprise an elastomeric material. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mager; Gerhard et al.	US 20180353677 A1
Sivilich; Daniel M. et al.	US 20110118666 A1
Kim; Hyung-Seok	US 20140217138 A1
Mingle; Terrina	US 20080096459 A1
Wittschen; Joyce F.	US 20060089077 A1
Muncie; Cindy	US 20080054132 A1
Finney; Catherine	US 20060011786 A1
Moll; Melanie Frost	US 20180256449 A1
Thompson; Jeff et al.	US 20140278156 A1
Rivera; Alma	US 20170296939 A1
Blanchard, III; Dana L. et al.	US 6520466 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781